DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the papers filed on 11/21/2018.
2.	The instant application is a national stage entry of PCT/GB2017/051490, International Filing Date: 05/25/2017, claims foreign priority to 1609220.7, filed 05/25/2016 in United Kingdom.

Claim status
3.	In the claim listing of 11/21/18 claims 1-5, 8-10, 13-22 and 25 are pending in this application. Claims 6-7, 11-12, 23-24 and 26 are canceled.

Interview summary
4.	For compact prosecution the examiner contacted the representative to inquire if applicant is interested in electing one of the Group from 3 Groups of invention telephonically with an understanding once the allowable subject matter has been identified, the withdrawn groups comprising the allowable subject matter of elected invention can be rejoined at the time of the allowance. The representative requested to issue an office action to decide further course of action.

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION

5.	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475I.
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475I.
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-5, 8-10, 13-18 and 20-22 are drawn to a method for modifying a template double stranded polynucleotide.
Group II claim 19 is drawn to a population of double stranded MuA substrates.
Group III claim 25 is drawn to a kit for modifying a template polynucleotide
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I to III lack unity of invention because even though the inventions of these groups require the technical feature of Group II invention (i.e., population of double stranded MuA substrates of claim 19), this technical feature is not a special technical feature as it does not make a contribution over the prior art of Heron et al (WO 2014/013260, published February 11, 2016, cited in the IDS of 4/9/2020) for the following reasons.
Instant specification does not provide a limiting definition for translocase. Thus, the claim has been given the broadest reasonable interpretation consistent with the teachings of the specification regarding the translocase (In re Hyatt, 211 F.3d1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000) (see MPEP 2111 [R-1]). Given the broadest reasonable interpretation the translocase is encompassed by a helicase.
Regarding Group II invention of claim 19 requiring each substrate comprising an overhang or a flap at one or both ends of one strand and a translocases bound to an overhang. Heron teaches a double stranded DNA comprising an overhang at 3’ end and a helicase 6 (i.e., translocase) bound to an overhang (Fig. 3 and its associated descriptions in page 5).

    PNG
    media_image1.png
    413
    662
    media_image1.png
    Greyscale

The artisan would recognize that the teachings of Heron as discussed above meet the limitations of the components of claim 19 of Group II invention. 
With regard to population of double stranded MuA substrates in the preamble, the artisan would recognize that the population of double stranded MuA substrates is mere duplication of each of the substrate parts and the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04 section VI B).
Therefore the Groups l to Ill lack the unity of invention because technical feature of claimed invention of Groups I to III is not a special technical feature as it does not make a contribution over prior art of Heron. Thus, the technical feature linking the inventions of Groups l to III do not constitute a special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over the prior art.
Notice of Possible Rejoinder

6.	The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Applicant is advised that the reply to this requirement to be complete must include an election of invention to be examined even though the requirement is traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C.103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540. The examiner can normally be reached MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634